Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to including description of the method of treating actually claimed.  
Applicant’s arguments filed August 23, 2021 have been fully considered but they are not persuasive.  
Examiner notes with appreciation the addition of an appropriate chemical structural formula, but also notes that the treatments claimed exceed the treatments actually listed in claim 6.  Further amendment is respectfully requested.  
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Applicant’s arguments filed August 23, 2021 have been fully considered but they are not persuasive.  

Claims 7-13 were previously cancelled, claims 14-19 have been newly cancelled, claims 1-4 and 6 have been amended, the disclosure has been further amended as requested, a declaration was previously filed under the authority of 37 CFR 1.130(a), and new claim 20 has been added as per the amendment filed October 20, 2021.  The noted declaration has effectively addressed the issue of anticipation by the Okon et al. reference and has rendered any such rejection relying on this reference no longer legally valid.  No additional or supplemental Information Disclosure Statements (0 IDSs) have been filed as of the date of this Office action.   
Claims 1-6 and 20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including .  
The disclosure is objected to because of the following informalities: 
In the disclosure at page 9, line 29, the term “thiophenyl” is present but is not an example of a heteroaryl substituent.  This term may be a typographical representation of – thiophene --, but this alternative has been specifically ruled out in the disclosure at page 10, line 7.  Deletion of the term “thiophenyl” from the disclosure is respectfully requested.  
Applicant’s arguments with respect to the disclosure have been considered but are deemed to be moot in view of the new grounds of objection.  
Appropriate correction is required.  
Claims 1-5 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 13, the term “thiophenyl” is erroneous because this term is not a heteroaryl.  Deletion of the noted term is respectfully requested.  
[] have been considered but are deemed to be moot in view of the new grounds of rejection.  Applicant’s amendment necessitated this new grounds of rejection.  
Claims 6 and 20 are allowable as presently of record.  
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


LECrane:lec
10/26/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600